MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 30 2020, 9:28 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Randall Edward Echard,                                   October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-924
        v.                                               Appeal from the
                                                         Tippecanoe Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Steven P. Meyer, Judge
                                                         Trial Court Cause No.
                                                         79D02-1910-F1-11



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020          Page 1 of 16
[1]   Following a plea of guilty to child molesting 1 as a Level 1 felony and to being

      an habitual offender,2 the trial court sentenced Randall Edward Echard

      (“Echard”) to an aggregate sentence of forty-eight years with forty-three years

      executed and five years suspended to supervised probation. He raises the

      following restated issues for our review:

                 I. Whether the trial court erred by imposing a probation
                 condition that restricts Echard’s use of the internet and
                 technology; and


                 II. Whether Echard’s sentence is inappropriate in light of the
                 nature of the offense and his character.


[2]   We affirm and remand with instructions.


                                       Facts and Procedural History
[3]   In October of 2019, Echard, who was thirty-one years old at the time and on

      probation in another case, was living with his then-wife, Brandi Echard

      (“Brandi”), and his eight-year-old daughter from another relationship. Tr. Vol.

      2 at 14, 18, 33-35; Appellant’s Conf. App. Vol. 2 at 110. Brandi’s thirteen-year-old

      cousin, A.B., was staying in Echard’s house as an overnight guest. Tr. Vol. 2 at

      18. In the early morning hours of October 27, 2019, Echard left the bedroom

      where Brandi was sleeping and walked to the living room were A.B. was




      1
          See Ind. Code § 35-42-4-3(a)(1).
      2
          See Ind. Code § 35-50-2-8.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 2 of 16
      sleeping on an air mattress. State’s Ex. 1 at 6. Echard’s daughter was sleeping

      in another bedroom that was about ten feet away from the living room where

      A.B. slept. Tr. Vol. 2 at 35; State’s Ex. 1 at 6, 9. Echard sat in a chair near the

      air mattress and woke A.B., telling her how he had “crack[ed]” the skulls of

      other prisoners while he was incarcerated and that he could crack additional

      skulls without being punished, which A.B. understood as an attempt by Echard

      to scare her. State’s Ex. 1 at 6, 7, 9. Echard then began to massage A.B.’s back

      and shoulders and continued to touch her despite A.B.’s statements to Echard

      that she wanted him to stop. Id. at 9. Echard removed A.B.’s pants and

      underwear, placed his hand over her mouth, used his mouth to lick her vagina,

      and at one point inserted his tongue inside of her vagina. Id. A.B. attempted to

      get up, but Echard pulled her down. Id. Brandi walked in on Echard as he was

      performing oral sex on A.B., and when he stopped, he told Brandi he was “so

      sorry that you caught me.” Tr. Vol. 2 at 34; State’s Ex. 1 at 6-7. Brandi and

      Echard argued about the incident, and, at one point, Echard prevented Brandi

      from calling 911 to report what had happened. Tr. Vol. 2 at 34. After the

      argument, Echard left the house, and Brandi called the police. Id. at 34-35.

      Echard fled to Tennessee and was not taken into custody until October 30,

      2019. State’s Ex. 2 at 12.


[4]   On October 29, 2019, the State charged Echard as follows: (1) Count I, child

      molesting as a Level 1 felony; (2) Count II, criminal confinement as a Level 5

      felony; (3) Count III, interference with the reporting of a crime as a Class A

      misdemeanor; and (4) Count IV, child molesting as a Level 4 felony. Appellant’s

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 3 of 16
      App. Vol. 2 at 9-12. That same day, the State also filed an information alleging

      that Echard was an habitual offender because of his convictions in 2015 for

      intimidation as a Level 5 felony and carrying a handgun without a license as a

      Level 5 felony and his 2012 conviction for strangulation as a Class D felony.
Id. at 13-14. On March 20, 2020, Echard pleaded guilty to Count I, child

      molesting as a Level 1 felony and admitted that he was an habitual offender.
Id. at 51-53; Tr. Vol. 2 at 4-24. In exchange, the State agreed to dismiss the

      remaining charges along with a petition to revoke probation that had been filed

      in another case. Appellant’s App. Vol. 2 at 52. The plea agreement also specified

      sentencing parameters, which provided that “the initial executed Department of

      Correction portion of the sentence shall be no less than thirty-five (35) years and

      no more than fifty (50) years.” Id. at 51. It also provided that “any sentence

      above thirty-five (35) years may be served in the Indiana Department of

      Corrections, and/or on Probation[,]” that “any sentence above fifty (50) years

      may be served on Probation[,]” and that Echard may be placed on Tippecanoe

      County Community Corrections. Id.


[5]   On April 15, 2020, the trial court held a sentencing hearing at which it had

      Echard’s presentence investigation report (“PSI”), his psychosexual risk

      evaluation, a victim impact statement from A.B.’s mother, and a letter from

      Echard’s grandparents. Id. at 6-7; Tr. Vol. 2 at 28. The State also moved to

      admit three police reports, dated October 27, 2019, October 30, 2019, and

      February 26, 2020, which the trial court admitted. Tr. Vol. 2 at 31. In his

      psychosexual risk evaluation, Echard reported that A.B. twice requested that he

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 4 of 16
      give her a back massage before she told him that he “owe[d]” her a massage.

      Def. Ex. 1 at 27. He claimed that while he was giving A.B. a back massage A.B.

      was “moaning, sticking her ass up in the air” and that he believed she was

      interested in sexual behavior. Id. Echard reported that he asked her, “Are you

      ok with this? Are you sure?” on “several occasions[,]” and she responded

      affirmatively each time. Id. Echard also told the psychologist that he “was

      seduced,” that A.B., “look[ed] like she was 18,” and that he “knew it was

      wrong” but was “talked into it.” Id.


[6]   Echard also prepared a narrative of the events that were included in the PSI in

      which he wrote that A.B. requested that he give her a back massage, that he

      was “intrigued[,]” that the situation became “heated[,]” and that A.B. told him

      “not to leave” before she “flipped on to her back.” Id. at 125. He wrote that he

      was “turned on” even though he “knew it was wrong[,]” that “she then

      removed her shorts and underwear[,]” and that he “used [his] hands on her”

      while performing oral sex for approximately a “half a minute” on A.B. until

      Brandi arrived and “shoved” his shoulder, ending the incident. Id.


[7]   A.B.’s mother submitted a letter stating that before the offense occurred, A.B.

      was “a very outgoing, fun, and interactive person” but now has “nightmares

      almost nightly” and has been in counseling and on medication for post-

      traumatic stress disorder, severe depression, and anxiety. Appellant’s Conf. App.

      Vol. 2 at 131. She also wrote that A.B. gets severe anxiety if she “hears anyone

      raise their voice or start to argue or if she hears a sudden loud noise.” Id.

      Echard’s grandparents submitted a letter on his behalf stating that Echard was

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 5 of 16
      “very remorseful and would do anything to change his wrong acts” and

      requesting that Echard not be placed “in a maximum security facility.” Def. Ex.

      2 at 38.


[8]   Brandi stated at Echard’s sentencing hearing that “[t]he image of finding

      [Echard] and the I’m so sorry you caught me. I don’t believe that he’s sorry. I

      believe he’s sorry that he got caught.” Tr. Vol. 2 at 34. Echard made a

      statement in which he apologized and expressed regret, stating “I am one

      hundred percent truly sorry. I mean it was just a horrible, despicable thing.

      And it was really, I don’t expect your forgiveness. I am sorry. Truly, I am.”
Id. at 36-37. At the conclusion of the hearing, the trial court stated:


              And throughout this whole record, I keep seeing you’re blaming
              [A.B.] You keep saying well she wanted a back rub. She wanted
              this. She wanted that. She’s thirteen, you’re the adult! You
              can’t blame it on a little girl. And I don’t think you get that. . . .
              You may be sorry for all that. But that’s diminished in the
              Court’s view by the constant reference to blaming this little child
              for what you did to her. And I don’t think you get that.
Id. at 47-48.


[9]   The trial court then sentenced Echard to an aggregate sentence of forty-eight

      years with forty-three years executed and five years suspended to supervised

      probation. Id. at 52; Appellant’s App. Vol. 2 at 91-92. Echard’s aggregate

      sentence was composed of a thirty-eight-year executed sentence for his

      conviction of Level 1 felony child molesting and an additional ten years for

      being an habitual offender with five years suspended. Id. It also imposed the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 6 of 16
following special probation condition: “31. You shall abide by all the terms of

the electronic device user agreement for sex offenders (see attached)”

(“Condition 31”). Appellant’s App. Vol. 2 at 103; Tr. Vol. 2 at 59. The electronic

device user agreement incorporated by Condition 31 was not attached to the

special probation conditions that the trial court ordered and that Echard

initialed, but a copy of the document was submitted before sentencing.

Appellant’s App. Vol. 2 at 62-67, 100-03. The trial court stated that Echard could

“go over [the electronic device user agreement’s] terms with the probation

officer at the appropriate time.” Tr. Vol. 2 at 59. The second paragraph of the

electronic device user agreement incorporated by Condition 31 provides as

follows:




Appellant’s App. Vol. 2 at 66. Echard now appeals.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 7 of 16
                                      Discussion and Decision

                                       I.       Probation Condition
[10]   Echard first contends that Condition 31’s restriction on his use of internet

       technology pursuant to the second paragraph of the electronic device user

       agreement is overly broad and in violation of Weida v. State, 94 N.E.3d 682

       (Ind. 2018), which held that a substantially similar special sex offender

       probation condition was unreasonable as applied. Appellant’s Br. at 11-13. The

       State agrees that, pursuant to Weida, remand is appropriate to strike the second

       paragraph of the electronic device user agreement incorporated by Condition

       31. Appellee’s Br. at 12-13. We agree that remand is appropriate.


[11]   In Weida, the Indiana Supreme Court held the following condition of Weida’s

       probation unreasonable:


               You shall not access the Internet or any other on-line service
               through use of a computer, cell phone, iPod, Xbox, Blackberry,
               personal digital assistant (PDA), pagers, Palm Pilots, televisions,
               or any other electronic device at any location (including your
               place of employment) without prior approval of your probation
               officer. This includes any Internet service provider, bulletin
               board system, e-mail system or any other public or private
               computer network. You shall not possess or use any data
               encryption technique or program.
94 N.E.3d at 686. The Court noted that the condition was unreasonable

       because it “did not reasonably relate to rehabilitating Weida and protecting the

       public.” Id. at 693. The second paragraph of the electronic device user

       agreement applicable to Echard’s probation through Condition 31 is
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 8 of 16
       substantially similar to the probation condition held unreasonable in Weida.

       Therefore, in accordance with Weida, we affirm and remand with instructions

       for the trial court to strike the second paragraph of the electronic device user

       agreement.3


                                 II.       Inappropriateness of Sentence
[12]   Echard next argues that his sentence is inappropriate in light of the nature of the

       offense and his character and requests that we reduce his aggregate sentence

       from forty-eight years to thirty-eight years. Pursuant to Indiana Appellate Rule

       7(B), this court “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the [c]ourt finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Whether a sentence is inappropriate turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and other factors that come to light in a given case. Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008). We defer to the trial court’s decision, and our

       goal is to determine whether the appellant’s sentence is inappropriate, not

       whether some other sentence would be more appropriate. Conley v. State, 972
N.E.2d 864, 876 (Ind. 2012). “Such deference should prevail unless overcome




       3
         Because we remand for the trial court to strike the second paragraph of the electronic device user agreement
       as violative of Weida, we need not address Echard’s alternative arguments concerning overbreadth and undue
       restriction of his constitutional rights. See Appellant’s Br. at 13 (“Even assuming arguendo that Weida were not
       controlling, Condition 31 would nevertheless be unenforceable as an undue intrusion upon constitutional
       rights.”) (emphasis in original).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020                    Page 9 of 16
       by compelling evidence portraying in a positive light the nature of the offense

       (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). When

       we review a sentence, we seek to leaven the outliers, not to achieve a perceived

       correct result. Cardwell, 895 N.E.2d at 1225. On appeal, it is the defendant’s

       burden to persuade us that the sentence imposed by the trial court is

       inappropriate. Shell v. State, 927 N.E.2d 413, 422 (Ind. Ct. App. 2010).


[13]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). Echard pleaded guilty to one count of Level 1 felony child

       molesting and an habitual offender enhancement. Echard’s Level 1 felony child

       molesting offense carries an advisory sentence of thirty years with a sentencing

       range of twenty to forty years. Ind. Code § 35-50-2-4(b).4 The habitual offender

       enhancement provides for a sentencing range of six to twenty years, which is

       not suspendible. Ind. Code § 35-50-2-8(i). By statute, the maximum sentence

       Echard could have received was sixty years. However, the plea agreement

       specified that “the initial executed Department of Correction portion of the




       4
         Echard’s commission of Level 1 felony child molesting was not subject to the fifty-year maximum sentence
       established under Indiana Code section 35-50-2-4(c) because Echard did not commit “a Level 1 felony child
       molesting offense described in: (1) IC 35-31.5-2-72(1); or (2) IC 35-31.5-2-72(2).” Those two subdivisions
       address circumstances in the commission of a Level 1 felony child molesting offense that result in a person’s
       designation as a credit restricted felon. See Tr. Vol. 2 at 11 (noting that although Echard committed a Level 1
       felony child molesting offense his offense was not credit restricted.) Credit restriction aside, the minimum
       and advisory sentences under Indiana Code section 35-50-2-4(c) are the same as those in subsection (b).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020                   Page 10 of 16
       sentence shall be no less than thirty-five (35) years and no more than fifty (50)

       years.” Appellant’s App. Vol. 2 at 51. It also provided that “any sentence above

       thirty-five (35) years may be served in the Indiana Department of Corrections,

       and/or on Probation[,]” that “any sentence above fifty (50) years may be served

       on Probation[,]” and that Echard may be placed on Tippecanoe County

       Community Corrections. Id. Here, the trial court sentenced Echard to an

       aggregate sentence of forty-eight years with forty-three years executed and five

       years suspended to supervised probation. Id. at 91-92. Echard’s aggregate

       sentence was composed of a thirty-eight-year executed sentence for his

       conviction of Level 1 felony child molesting, which is eight years above the

       advisory sentence but within the parameters established by the plea agreement,

       and an additional ten years for being an habitual offender with five years

       suspended. Id. Thus, Echard received an enhanced, aggravated sentence that

       was less than the maximum established in the plea agreement and by statute.

[14]   As to the nature of the offense, Echard contends that his offense consisted of

       performing oral sex on A.B. for approximately thirty seconds which was the

       “only instance of inappropriate sexual contact.” Appellant’s Br. at 17. He argues

       that the offense did not involve penetration, that A.B. was not of tender age,

       that he did not commit the offense by force, that the offense did not result in

       physical injury to the victim, and that the nature of his offense does not

       “warrant an aggravated and enhanced sentence eighteen (18) years greater than

       the advisory.” Id. at 18. We disagree. The nature of the offense compares the

       defendant's actions with the required showing to sustain a conviction under the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 11 of 16
       charged offense. Cardwell, 895 N.E.2d at 1224. “One factor we consider when

       determining the appropriateness of a deviation from the advisory sentence is

       whether there is anything more or less egregious about the offense committed

       by the defendant that makes it different from the ‘typical’ offense accounted for

       by the legislature when it set the advisory sentence. Holloway v. State, 950
N.E.2d 803, 806-07 (Ind. Ct. App. 2011)

[15]   The evidence in the record pertaining to Echard’s guilty plea is contrary to his

       claim that his offense was less egregious than the typical offense of Level 1

       felony child molesting enhanced by his accompanying admission to being a

       habitual offender. In perpetrating the offense, Echard, who was thirty-one at

       the time, approached then thirteen-year-old A.B.’s bed and told her how he had

       “crack[ed] skulls” while incarcerated and that he was never caught, which A.B.

       understood as an attempt to scare her. Tr. Vol. 2 at 14, 18; State’s Ex. 1 at 7, 9.

       Echard proceeded to massage A.B.’s back and shoulders and continued to

       touch her despite A.B.’s statements to Echard that she wanted him to stop.

       State’s Ex. 1 at 9. Echard persisted and removed A.B.’s pants and underwear,

       placed his hand over her mouth, used his mouth to lick her vagina, and, at one

       point, inserted his tongue inside of her vagina. Id. A.B. attempted to get up,

       but Echard pulled her down. Id. Despite Echard’s contention that his

       performance of oral sex on A.B. lasted only thirty seconds, which appears in

       Echard’s account of the offense that he provided as part of his PSI, the record

       does not reveal the act’s precise duration. Appellant’s Conf. App Vol. 2 at 125.

       Regardless of the duration, the act did not end until Brandi entered the room

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 12 of 16
       and witnessed Echard performing oral sex on A.B. Tr. Vol. 2 at 34; State’s Ex. 1

       at 6. Brandi described A.B. as appearing lifeless and in shock, and when Brandi

       confronted Echard about what she had just witnessed, Echard blamed A.B.,

       stole Brandi’s phone so that she could not immediately call the police, and fled

       the State for three days. Id. at 5-7; State’s Ex. 2 at 12. As a result of the offense,

       A.B. now has frequent nightmares and suffers from post-traumatic stress

       disorder, severe depression, and anxiety. Appellant’s Conf. App. Vol. 2 at 131. In

       light of Echard’s conduct in intimidating and using fear to dominate A.B.

       before and during the offense and the resulting damage done to A.B. and her

       family, the nature of Echard’s offense is sufficiently egregious to justify his

       enhanced, aggravated sentence. See Holloway, 950 N.E.2d at 806-07.


[16]   As to the character of the offender, Echard argues that his sentence is

       inappropriate and merits revision because of his prompt guilty plea, expression

       of remorse, and status as a seven and one-half year veteran of the Army

       Reserve. Appellant’s Br. at 18-19. He also contends that his criminal history

       should not have been used to support “further aggravation and execution of the

       sentence.” Id. at 19. We disagree. The analysis of the character of the offender

       involves a broader consideration of a defendant’s qualities. Anderson v. State,

       989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans. denied. “The character of the

       offender is shown by the offender’s life and conduct.” Croy v. State, 953 N.E.2d
660, 664 (Ind. Ct. App. 2011). When considering the character of the offender,

       one relevant fact is the defendant’s criminal history. Johnson v. State, 986
N.E.2d 852, 857 (Ind. Ct. App. 2013).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 13 of 16
[17]   Here, as to the impact of Echard’s criminal history on his sentence, the trial

       court’s sentencing order expressly stated that “most of [Echard’s] criminal

       history is encompassed in the Habitual Offender enhancement.” Appellant’s

       App. Vol. 2 at 91. Nevertheless, Echard’s remaining criminal history that is not

       encompassed by the habitual offender enhancement reflects poorly on his

       character. Echard has been previously convicted of operating a vehicle with a

       schedule I or II controlled substance or its metabolite as a Class C misdemeanor

       in 2007 and domestic battery as a Class A misdemeanor in 2016. Appellant’s

       Conf. App. Vol. 2 at 109-10. Echard violated his probation for his 2016

       conviction for domestic battery at the time he committed the present offense,

       and the State agreed to dismiss the probation violation in that case in exchange

       for Echard’s guilty plea. Appellant’s App. Vol. 2 at 52. Other aspects of Echard’s

       life and conduct also reflect poorly on his character. Echard’s eight-year-old

       daughter, who was in the home at the time Echard committed the offense

       against A.B., was found to be a child in need of services (“CHINS”) on October

       17, 2012 due to four incidents of domestic violence occurring between Echard

       and the child’s mother; however, the child was never removed from the home

       and the CHINS case was dismissed on April 19, 2013. Tr. Vol. 2 at 34-35

       Appellant’s Conf. App. Vol. 2. at 112. Although the use of illegal drugs or alcohol

       did not play a role in the offense, Echard’s PSI shows that he used marijuana

       three times per day between the ages of sixteen and twenty-eight and used

       mushrooms and LSD in his early twenties, which reflects a disregard for the

       law. Appellant’s Conf. App. Vol. 2 at 113.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 14 of 16
[18]   We acknowledge, as Echard urges, that pleading guilty and expressing remorse

       can be relevant factors in mitigation or revision of a sentence. However, we

       agree with the State that Echard’s decision to plead guilty to the offense does

       not render his sentence inappropriate as it was likely a pragmatic plea, given the

       weight of the evidence against him including his wife witnessing the crime as it

       happened and that A.B. had no doubt that Echard was the perpetrator. See

       Amalfitano v. State, 956 N.E.2d 208, 212 (Ind. Ct. App. 2011) (observing that a

       guilty plea based on pragmatic considerations is entitled to less mitigating

       weight), trans. denied. As to his expression of remorse, we note that while

       Echard apologized, stating he was “one hundred percent truly sorry. . . . it was

       just a horrible despicable thing” and acknowledged the impact his actions had

       on A.B. and his own family, the trial court also noted that Echard’s “constant

       reference to blaming” of A.B. for his conduct “diminished” his apology. Tr.

       Vol. 2 at 48. In fact, immediately after Brandi found Echard with A.B., Echard

       blamed A.B. telling Brandi that he was sorry she caught him, which was also

       consistent with Echard’s statement to his psychologist during his psychosexual

       evaluation that A.B.’s “moaning [and] sticking her ass up in the air” had

       “seduced” him. Id. at 34; Def. Ex. 1 at 27. Finally, while Echard served in the

       Army Reserves, he received an “other than honorable discharge,” which was a

       result of a 2015 conviction, and reflects poorly on him. Appellant’s Conf. App.

       Vol. 2 at 114; Tr. Vol. 2 at 39. Thus, in broadly considering Echard’s life and

       conduct, we cannot say that his sentence is inappropriate in light of his

       character.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 15 of 16
[19]   Echard has not shown that his sentence is inappropriate in light of the nature of

       the offense and the character of the offender. We, therefore, affirm the sentence

       imposed by the trial court.

[20]   Affirmed and remanded with instructions.


       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-924 | October 30, 2020   Page 16 of 16